IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 TYREE LAWSON,                                  : No. 58 MM 2022
                                                :
                     Petitioner                 :
                                                :
                                                :
              v.                                :
                                                :
                                                :
 COURT OF COMMON PLEAS OF                       :
 MONTGOMERY COUNTY,                             :
 PENNSYLVANIA, JUDGE WILLIAM R.                 :
 CARPENTER,                                     :
                                                :
                     Respondent                 :


                                       ORDER



PER CURIAM

      AND NOW, this 6th day of October, 2022, the Application for Leave to File Original

Process is GRANTED, and the “Petition for Assumption of Jurisdiction” is DENIED. The

Prothonotary is DIRECTED to strike the name of the jurist from the caption.